Title: From James Madison to Edward Carrington, 14 March 1790
From: Madison, James
To: Carrington, Edward

Dear SirN. Y. Mar: 14. 1790
Your favor of the 2d. inst: came to hand two days ago. Though I can not yield to the remarks on my proposition in the House of Reps. I am not the less indebted for the candor which dictated them. The nature of the domestic debt will account for the diversity of opinions among those who examine it. Those who are disinterested or being interested are superior to that biass, will be mutually liberal and tolerant. Those of an opposite complexion on both sides, will breathe an opposite spirit.
It has appeared to me that the transactions of the public with the Origl. Creditors, were not an equitable and bona fide discharge of its engagements, and consequently that the original contract is partly still in force in their favor. If this datum be admitted, the transaction between the origl. Creditor & the assignee, can not absolve the public from its obligation to the former. To say that the Creditor ought not to have distrusted the public is not satisfactory for two reasons, first because in many cases the alienation was the effect of necessity; secondly, because the default of the public warranted the distrust. Nor can I agree with you in supposing that the probable use that would have been made of a real payment by those who parted with their depreciated one, or the probable repetition of the folly, in case the deficiency should now be made up, can diminish either the rights of the individual or the obligations of the public. With respect to the latter probability however, I do not think it by any means so great as is stated. The different circumstances under which the payments would be received, seem to warrant this opinion. But it might easily have been provided, and would actually have been proposed, as a precaution agst. a second harvest of speculation on the ignorance or distrust of the Creditors that the new paper should not be transferrable for a definite term, within which the receipt of the interest would have taught the holder its proper value, and have inspired him with a proper confidence in his Country. I differ from you also in supposing that a wound would have been given to public Credit. The measure not only caused equity on the face of it, but proclaimed honesty to be its motive. Will not public credit be more wounded by a forced re-loan in favor of the public? And will not the world ascribe this operation to a want of inclination either in the Government to comply strictly with its engagements, or in the people to submit to its just authority, rather than to a want of resources in the Country? And will not either of these suspicions be more unfriendly to our object, than any imputations that could have been thrown on the other measure. For my part I am convinced that the public is able to perform its stipulations, or if the Government be unable, it is because the people are unwilling, & that this unwillingness is produced by a sentiment as natural as it is general, that there must be something wrong, radically & morally & politically wrong, in a system which transfers the reward from those who paid the most valuable of all considerations, to those who scarcely paid any consideration at all. If the public debt had never been alienated, or had been alienated for its nominal value, The whole resources of the Community would have been at the disposal of the Govt. and might have been exhausted without a murmur.
I have carefully avoided throughout this business in the H. of Representatives to animadvert on the title of the actual holders, because the principle of my motion did not require it, and because I did not wish to inflame popular prejudices which are already sufficiently strong. I am not the less persuaded however that in many instances, in more than could be prudently left to private litigation, the purchases have been viciated by fraud, that in most instances the equity of the transaction has been impaired by the want of a valuable consideration, and that it is at least doubtful whether the buyer is more entitled than the seller, to the benefits resulting from the New Government. This event was, in most cases, as much out of the contemplation of both parties, as a miraculous shower of gold from heaven. Neither the confidence of the former, nor the distrust [of] the latter had any reference whatever to it. Where then is the merit of the confidence, or the want of it in the distrust, which are now to be appreciated by the New Government? But I forget that I am discussing a point already decided, and am writing a letter not a dissertation.
The law for enumerating the inhabitants will have been transmitted to you. It is as good as was to be got. I fear much that the execution of it will be so defective in the Southern States as to give an undue preponderancy agst. them in the Legislature. Every thing that is practicable in Virga. may I am sure be counted upon, but your efforts can not conquer impossibilities. It is of great consequence that the people should be impressed with the importance of the measure, and particularly that their attention should be turned from the contingent disadvantages to the certain & essential advantage of a full return of their numbers.
The assumption of the State debts has been a subject of much discussion. Virga. has endeavored to tack to it a secure provision for justice in the ultimate settlemt. and has succeeded in part. But on the whole no provision can be made that will not leave a great uncertainty of that event. In every other view the measure is inadmissible by that State. Altho’ already in advance she would be called on for further advances. Even in a political & general view there are strong objections. The practicality itself of the plan is at least questionable. In a committee of the whole the assumption was voted by a small majority. N. Carola. is still to be added, we calculate, to the minority. The result therefore is very doubtful. The modifications of the pub: debt have undergone some changes in the Come. but more with a view to simplify the debt, than to change the principle of the Secretary. Adieu
J. Madison
